Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 25, 2015.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-15-00675-CR



                 IN RE WILLIE EUGENE PEARSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              54th District Court
                            McLennan County, Texas
                      Trial Court Cause No. 2011-2089-C2

                         MEMORANDUM OPINION

      On Friday, August 7, 2015, relator Willie Eugene Pearson filed a petition for
writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Matt Johnson, presiding judge of the 54th District Court of McLennan
County, to address relator’s application for writ of habeas corpus.
      Section 22.221 of the Texas Government Code expressly limits the
mandamus jurisdiction of the court of appeals to: (1) writs against a “judge of a
district or county court in the court of appeals district”; and (2) all writs necessary
to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code Ann. § 22.221.
McLennan County is not within our appellate district. See Tex. Gov’t Code Ann.
§ 22.201(o) (West. Supp. 2014). Instead, McLennan County is within the Tenth
Court of Appeals district. Id. § 22.201(k). Because McLennan County is not in our
appellate district and no writ is necessary to enforce this court’s jurisdiction, we
have no authority to issue a writ of mandamus directed at the presiding judge of the
54th District Court of McLennan County

      Accordingly, relator’s petition for writ of mandamus is dismissed for lack of
jurisdiction.


                                                    PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2